Case 6:14-cv-06014-GAP-EJK Document 216 Filed 07/02/20 Page 1 of 2 PageID 1314




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

    LEIF’S AUTO COLLISION CENTERS,
    LLC,

                           Plaintiff,

    v.                                                                         Case No: MDL 2557
                                                                              6:14-cv-6014-Orl-31EJK

    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY OF OREGON,
    et al.,

                           Defendants.


                                                  ORDER
           By order dated August 17, 2015, the Court dismissed Plaintiff’s Complaint with leave to

    amend as to certain claims (Doc. 149). Plaintiff’s motion to reconsider that order (Doc. 151) was

    denied on September 9, 2015 (Doc. 163). Plaintiff did not file an amended complaint, so the

    dismissal became final and the file was closed on November 20, 2015 (Doc. 206).

           In the meantime, the GEICO defendants filed a motion for attorney fees pursuant to 28

    U.S.C. § 1927, the Court’s inherent power, and Or. Rev. Stat. Ann. § 20.105, contending that

    Plaintiff filed the Complaint in bad faith (Doc. 175).

           Tonkon Torp, LLP, filed a response on its behalf as Plaintiff’s local counsel (Doc. 195),

    and Plaintiff adopted that response (Doc. 196). The Eaves Law Firm, LLC, as lead counsel did not

    respond to GEICO’s motion. GEICO filed a reply on November 13, 2015 (Doc. 204).

           In its order closing this case (Doc. 206), the Court retained jurisdiction to consider

    GEICO’s pending motion for attorney fees once the MDL appellate proceedings were concluded.

    Those proceedings have now been concluded. Quality Auto vs. State Farm, 917 F.3d. 1249 (11th
Case 6:14-cv-06014-GAP-EJK Document 216 Filed 07/02/20 Page 2 of 2 PageID 1315




    Cir. 2019) (en banc); Auto. Alignment & Body Serv., Inc. v. State Farm Mut. Auto. Ins. Co., 953

    F.3d 707 (11th Cir. 2020); and Crawford's Auto Ctr., Inc. v. State Farm Mut. Auto. Ins. Co., 945

    F.3d 1150 (11th Cir. 2019).

           Since a split panel of the 11th Circuit initially concluded in the Quality Auto case that all of

    Plaintiff’s claims were viable, and the 11th Circuit en banc opinion upheld at least one of their

    claims, the Court cannot conclude that Plaintiff’s Complaint was filed in bad faith. Therefore,

    Defendants’ motion (Doc. 175) is DENIED.

           DONE and ORDERED in Chambers, Orlando, Florida on July 2, 2020.




    Copies furnished to:

    Counsel of Record
    Unrepresented Party




                                                     -2-
